EXHIBIT 10.2

SEPARATION AGREEMENT

THIS SEPARATION AGREEMENT (this “Agreement”) is made and entered into as of
January 9, 2012 by and between Paul A. Maisch ( “Executive”) and Provident Bank
and its parent Provident New York Bancorp (together, the “Company”). The Company
and Executive are sometimes referred to collectively herein as “the Parties” and
individually herein as “Party”.

WHEREAS, Executive has been employed by the Company pursuant to an Employment
Agreement dated as of December 8, 2008 (“Employment Agreement”); and

WHEREAS, the Parties desire to enter into this Agreement providing for
Executive’s resignation from employment by the Company effective January 9, 2012
(“Resignation Date”);

NOW, THEREFORE, in consideration of the foregoing, the mutual promises herein
contained, as settlement of any claims to compensation Executive might have with
respect to his separation of employment, and other good and valuable
consideration, the sufficiency and receipt of which are hereby acknowledged by
the Parties, it is agreed as follows:

1. Executive hereby resigns from employment by the Company as of the Resignation
Date, and from and after the Resignation Date, Executive will not hold himself
out to any person or entity as being an employee, officer, director,
representative, or agent of the Company.

2. For the two week period immediately following the Resignation Date, Executive
shall be available at to provide up to 40 hours per week of such consulting
services as the Company may request. The Company shall pay Executive an hourly
rate of $135 for any such consulting services.

3. Provided that this Agreement becomes effective pursuant to paragraph 6 below,
and further provided that Executive complies with the terms of this Agreement,
Executive shall receive the following compensation and benefits:

(a) Executive will be paid for his accrued but unused vacation in the amount of
$5,069.25 (less applicable withholding).

(b) Should Executive timely elect health insurance continuation benefits under
the Company’s group health plans pursuant to COBRA for the first twelve months
following the Resignation Date, the Company shall pay required COBRA premiums
[(other than with respect to any continued flexible spending account coverage
elected by Executive)]. Thereafter, Executive shall be solely responsible for
making any COBRA premium payments for subsequent months. In the event that the
Company determines, in its discretion, that payment of Executive’s COBRA
premiums may result in a violation of applicable law or the imposition of any
penalties under applicable law, the Company may terminate any further payment of
such premiums and instead pay to Executive a lump sum amount, in cash, equal to
the remaining premiums that would otherwise have been paid by the Company, as
determined by the Company in it is discretion.



--------------------------------------------------------------------------------

(c) For the one year period following the Resignation Date, the Company will
continue to pay for and provide Executive with life insurance coverage at the
same level as in effect for Executive immediately prior to the Effective Date,

(d) The Company shall pay to Executive a lump sum payment equal to the sum of
(i) $263,600 (less applicable withholding), which represents one year of
Executive’s most recent base salary for employment by the Company, and
(ii) $65,000 (less applicable withholding), which represents the average of
Executive’ two most recent bonuses (collectively, the “Separation Payment”). The
Separation Payment will be made on June 11, 2012.

(e) The Company hereby releases Executive from his obligations under
Section 11(a)(ii) of the Employment Agreement effective January 23, 2012. The
Company will not contest Executive’s application for unemployment benefits.

(f) Except as provided for in this paragraph 3, Executive shall have no right to
receive any other compensation, benefits, or other consideration under this
Agreement or otherwise.

4. In exchange for the consideration provided for in this Agreement, Executive
hereby completely, irrevocably, and unconditionally releases and forever
discharges the Company, and any of its affiliated companies, and each and all of
their officers, agents, directors, supervisors, employees, representatives, and
their successors and assigns, and all persons acting by, through, under, for, or
in concert with them, or any of them, in any and all of their capacities
(hereinafter individually or collectively, the “Released Parties”), from any and
all charges, complaints, claims, and liabilities of any kind or nature
whatsoever, known or unknown, suspected or unsuspected (hereinafter referred to
as “claim” or “claims”) which Executive at any time heretofore had or claimed to
have or which Executive may have or claim to have regarding events that have
occurred as of the Effective Date of this Agreement, including, without
limitation, those based on: any employee welfare benefit or pension plan
governed by the Employee Retirement Income Security Act as amended (hereinafter
“ERISA”) (provided that this release does not extend to any vested retirement
benefits of Executive under Company’s tax-qualified plans); the Civil Rights Act
of 1964, as amended (race, color, religion, sex and national origin
discrimination and harassment); the Civil Rights Act of 1966 (42 U.S.C. § 1981)
(discrimination); the Age Discrimination in Employment Act of 1967 (hereinafter
“ADEA”), as amended; the Older Workers Benefit Protection Act, as amended; the
Americans With Disabilities Act (hereinafter “ADA”), as amended; § 503 of the
Rehabilitation Act of 1973; the Fair Labor Standards Act, as amended (wage and
hour matters); the Family and Medical Leave Act, as amended, (family leave
matters), any other federal, state, or local laws or regulations regarding
employment discrimination or harassment, wages, insurance, leave, privacy or any
other matter; any negligent or intentional tort; any contract, policy or
practice (implied, oral, or written); or any other theory of recovery under
federal, state, or local law, and whether for compensatory or punitive damages,
or other equitable relief, including, but not limited to, any and all claims
which Executive may now have or may have had, arising from or in any way
whatsoever connected with Executive’s employment or contacts, with Company or
any other of the Released Parties.

 

2



--------------------------------------------------------------------------------

5. To the extent permitted by law, Executive agrees that he will not cause or
encourage any future legal proceedings to be maintained or instituted against
any of the Released Parties. To the extent permitted by law, Executive agrees
that he will not accept any remedy or recovery arising from any charge filed or
proceedings or investigation conducted by the EEOC or by any state or local
human rights or employment rights enforcement agency relating to any of the
matters released in this Agreement.

6. Older Workers Benefit Protection Act /ADEA Waiver:

(a) Executive acknowledges that the Company has advised him in writing to
consult with an attorney of his choice before signing this Agreement, and
Executive has been given the opportunity to consult with an attorney of his
choice before signing this Agreement.

(b) Executive acknowledges that he has been given the opportunity to review and
consider this Agreement for a full twenty-one days before signing it, and that,
if he has signed this Agreement in less than that time, he has done so
voluntarily in order to obtain sooner the benefits of this Agreement.

(c) Executive further acknowledges that he may revoke this Agreement within
seven (7) days after signing it, provided that this Agreement will not become
effective until such seven (7) day period has expired. To be effective, any such
revocation must be in writing and delivered to Company’s principal place of
business by the close of business on the seventh (7th) day after signing the
Agreement and must expressly state Executive’s intention to revoke this
Agreement. Provided that Executive does not timely revoke this Agreement, the
eighth (8th) day following Executive’s execution hereof shall be deemed the
“Effective Date” of this Agreement.

(d) The Parties also agree that the release provided by Executive in this
Agreement does not include a release for claims under the ADEA arising after the
date Executive signs this Agreement.

7. Executive shall promptly turn over to the Company any and all documents,
files, computer records, or other materials belonging to, or containing
confidential or proprietary information obtained from, the Company that are in
Executive’s possession, custody, or control, including any such materials that
may be at Executive’s home.

8. Executive agrees that he will not publicly make or publish any adverse,
disparaging, untrue, or misleading statement or comment about the Company or any
of its officers, directors, employees, or agents. The Company agrees to instruct
its directors, officers, and senior management not to publicly make or publish
any adverse, disparaging, untrue, or misleading statement or comment about
Executive. [In the event that a prospective employer of Executive’s contacts the
Company, the Company shall respond by providing only Executive’s dates of
employment, title, last salary, and stating that he resigned to pursue other
opportunities.

 

3



--------------------------------------------------------------------------------

9. This Agreement shall not in any way be construed as an admission by the
Company of any acts of unlawful conduct, wrongdoing or discrimination against
Executive, and the Company specifically disclaims any liability to Executive on
the part of itself, its employees, or its agents. This Agreement shall not in
any way be construed as an admission by Executive of any acts of unlawful
conduct, wrongdoing or discrimination against the Company, and Executive
specifically disclaims any liability to Company on the part of himself or his
agents.

10. This Agreement shall be binding upon Executive and upon Executive’s heirs,
administrators, representatives, executors, successors, and assigns, and shall
inure to the benefit of the Company, and its representatives, executors,
successors, and assigns. This Agreement shall be binding upon the Company and
upon the Company’s assigns and shall inure to the benefit of Executive and his
heirs, administrators, representatives, executors, successors, and assigns.

11. This Agreement sets forth the entire agreement between the Company and
Executive and, except as expressly provided for in this Agreement, fully
supersedes any and all prior agreements or understandings between the Company
and Executive pertaining to the subject matter hereof, except that Sections 10,
11(a)(i), 11(a)(iii), 11(b), and 11(c) of the Employment Agreement shall remain
in full force and effect. In reaching this Agreement, neither the Company nor
Executive has relied upon any representation or promise except those set forth
herein. If any provision, or portion of a provision, of this Agreement is held
to be invalid or unenforceable for any reason, the remainder of the Agreement
shall remain in full force and effect, as if such provision, or portion of such
provision, had never been contained herein. The unenforceability or invalidity
of a provision of the Agreement in one jurisdiction shall not invalidate or
render that provision unenforceable in any other jurisdiction.

12. This Agreement cannot be amended, modified, or supplemented in any respect
except by written agreement entered into and signed by the Parties.

13. This Agreement shall be governed by the laws of the State of New York
without giving effect to conflict of laws principles, and Executive consents to
venue and exclusive personal jurisdiction in the state and federal courts of the
State of New York for any proceeding arising out of or relating to this
Agreement.

14. Executive acknowledges that he has read each and every section of this
Agreement and that he understands his rights and obligations under this
Agreement. Executive acknowledges that the Company has advised him in writing to
consult with an attorney of his choice before signing this Agreement, and that
Executive has been given the opportunity to consult with an attorney of his
choice before signing this Agreement.

15. This Agreement may be signed in counterparts, each of which shall be
considered an original for all purposes, and all of which taken together shall
constitute one and the same written agreement.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, has caused this Agreement to be executed by its
duly authorized officer, and Executive has executed this Agreement, on the
date(s) set forth below.

 

Paul A. Maisch       By:  

/s/ Paul A. Maisch            

      Date: January 9, 2012 Provident New York Bancorp       By:  

/s/ Jack Kopnisky            

      Date: January 9, 2012 Provident Bank       By:  

/s/ Jack Kopnisky            

      Date: January 9, 2012

 

5